Order filed July 10, 2018




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00147-CV
                                    ____________

                            JUAN ENRIQUEZ, Appellant

                                         V.

                          EDUARDO ORIHUELA, Appellee


                       On Appeal from the 122nd District Court
                              Galveston County, Texas
                         Trial Court Cause No. 17-CV-1173

                                     ORDER
      Appellant’s brief was due June 25, 2018. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 9, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                   PER CURIAM